Exhibit 10.20







THIRD AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT AND SECOND WARRANT AMENDMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
SECOND WARRANT AMENDMENT (this “Agreement”) is made as of October 14, 2015, by
and between DAYBREAK OIL AND GAS, INC., a Washington corporation (the
“Company”), and MAXIMILIAN RESOURCES LLC, a Delaware limited liability company,
as successor-in-interest to Maximilian Investors LLC, a Delaware limited
liability company (the “Lender”).

WHEREAS, the Lender and the Company are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of August 28, 2013, as amended by
that certain First Amendment to Amended and Restated Loan and Security Agreement
and Share Repurchase Agreement dated as of August 21, 2014 and that certain
Second Amendment to Amended and Restated Loan and Security Agreement and Warrant
Amendment (the “Second Amendment”) dated as of May 20, 2015 (as the same has
been and may hereafter be amended from time to time, herein the “Loan
Agreement”), pursuant to which Lender extended certain credit and other
financial accommodations to the Company.

WHEREAS, the Lender is the owner, beneficially and of record, of warrants (the
“Warrants”) to purchase up to 6,550,281 shares of Common Stock, all on the terms
and subject to the limitations set forth in that certain Warrant Agreement dated
as of August 28, 2013 by and between the Company and the Lender, as amended by
the First Amendment to Warrant Agreement dated as of February 14, 2014 and the
Second Amendment (as amended, the “Warrant Agreement”), and Warrant Certificate
No. W-052015 (the “Warrant Certificate”).

WHEREAS, the Company and the Lender have agreed to certain modifications to the
Loan Agreement and the Loan (as defined in the Loan Agreement), and to the terms
of the Warrants, as set forth herein.

NOW THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 1.

Defined Terms.  Unless otherwise indicated, capitalized terms used and not
otherwise herein defined shall have the respective meanings ascribed thereto in
the Loan Agreement.

Section 2.

Modification to Required Monthly Payment.  The Loan Agreement is hereby amended
so that, with respect to the six Payment Dates on and following September 1,
2015 (the “Reduced Monthly Payment Dates”), the Required Monthly Payment shall
be a payment equal to $50,000 (such payment amount, the “Third Amendment Reduced
Monthly Payment”).  For the avoidance of doubt, the Lender hereby acknowledges
that reduced Required Monthly Payments of $50,000 were made by the Company for
September and October in reliance upon this Agreement and hereby waives any
Event of Default based on the Company’s failure prior to the date hereof to pay
any principal, interest or Commitment Fees when due under the Loan Agreement.








--------------------------------------------------------------------------------



Section 3.

Deemed Advances Based on Reduced Payments.

a.

In consideration of the Third Amendment Reduced Monthly Payments, the parties
agree that, on each Reduced Monthly Payment Date, the portion of the difference
between the Third Amendment Reduced Monthly Payment (or such amount actually
paid, as set forth in subsection c. below) and the amount that the Required
Monthly Payment would have been on such date had the parties not entered into
this Agreement, which portion would have been applied to the payment of Regular
Interest or the Commitment Fee only as set forth in the Loan Agreement, shall be
treated as an Advance under the Loan Agreement made as of the date of the
Payment Date for such payment and added to the Drawn Amount.  Further, an
additional amount equal to twenty percent (20%) of the entire difference between
the Third Amendment Reduced Monthly Payment (or such amount actually paid, as
set forth in subsection c. below) and the amount that the Required Monthly
Payment would have been on such date had the parties not entered into this
Agreement shall also be treated as an Advance under the Loan Agreement made as
of the date of the Payment Date for such payment and added to the Drawn Amount.
 For the avoidance of doubt, all unpaid principal shall remain outstanding as
part of the Drawn Amount.

b.

By way of example, if a Required Monthly Payment would have been $450,000 had
the parties not entered into this Agreement, $170,000 of which would have been
applied to the payment of Regular Interest or the Commitment Fee, but the
Company instead pays only $50,000 as allowed by this Agreement, all of which is
applied to the payment of Regular Interest or the Commitment Fee as set forth in
the Loan Agreement, then the portion of the unpaid amount attributable to unpaid
Regular Interest and unpaid Commitment Fee is $120,000, which amount ($120,000)
plus 20% ($24,000) as well as 20% of the amount of principal to be paid which
remained unpaid ($280,000*20%=$56,000), for a total of $200,000, shall be added
to the Drawn Amount as of such Payment Date.

c.

Notwithstanding the foregoing, the Company may at its option with respect to any
Reduced Monthly Payment Date pay more than the Third Amendment Reduced Monthly
Payment, in which case the calculation of the amount added to the Drawn Amount
as described in subsection a above shall take such additional payment into
account.

d.

Of the Advances deemed made pursuant to this Section 3, the Company shall in its
sole discretion allocate each deemed Advance between the Operating Sublimit and
the App Fundings Sublimit, however the Company shall endeavor to allocate the
deemed advances as described in Section 4.b of the App Amendment (as hereinafter
defined).

Section 4.

Overriding Royalty Interest.  With respect to the App Energy H-33 well and the
next three wells to be drilled thereafter pursuant to the Operating Agreement
(provided, however, that if the App Energy H-34 well is further developed before
three other wells are drilled, it shall be considered one of such next three
wells), the Company shall, within thirty (30) days of drilling each well,
deliver to the Lender with respect to such well a Conveyance of Overriding
Royalty Interest in substantially the form attached hereto as Exhibit A (the
“Override Agreement”). The overriding royalty interest shall be subject to a 50%
reduction, as set forth in each Override Agreement, if the Loan Payoff (as
defined below) occurs on or prior to the Target Payoff Date (as defined below).

Section 5.

Amendment to Operating Agreement.  The Company shall enter into an amendment to
that certain Operating Agreement dated August 28, 2013 (the “Operating
Agreement”) by and between the Company and App Energy, LLC, a Kentucky limited
liability company (“App”), in substantially the form attached hereto as Exhibit
B.

Section 6.

Refinancing.  The Company agrees that it shall make a good faith effort to
refinance the Loans to allow it to repay in full the Loans made pursuant to the
Loan Agreement (such event, the “Loan Payoff”) on or prior to December 31, 2015
(the “Target Payoff Date”).

Section 7.

Warrant Expiration Date.  With respect to Warrants outstanding as of the date of
this Agreement, the Warrant Exercise Term (as defined in the Warrant Agreement)
is hereby amended to be five (5) years from August 28, 2013, and the Expiration
Date (as defined in the Warrant Certificate) of such Warrants is hereby amended
to be August 28, 2018.   Further, all references in the Warrant Agreement and
the Warrant





2




--------------------------------------------------------------------------------

Certificate to (a) the Warrants being three (3) year warrants shall be deemed
references to five (5) year warrants, and to (b) August 28, 2016 shall be deemed
references to August 28, 2018.  The Warrant Certificate is hereby cancelled and
replaced with the replacement Warrant Certificate to be delivered by the Company
in substantially the form attached hereto as Exhibit C.

Section 8.

Amendment to App Loan Agreement.  The Company shall, effective as of the date of
this Agreement, enter into an amendment with App in substantially the form
attached hereto as Exhibit D (the “App Amendment”), to that certain Loan and
Security Agreement by and between the Company and App, dated as of August 28,
2013, as amended by that certain First Amendment to Loan and Security Agreement
dated as of August 21, 2014 and that certain Second Amendment to Loan and
Security Agreement dated as of May 20, 2015.

Section 9.

Further Assurances.  Each party hereto agrees to perform any and all further
acts and to execute and deliver any documents which may reasonably be necessary
to carry out the provisions of this Agreement.

Section 10.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflict of laws
rules.

Section 11.

Binding Effect.  This Agreement is binding on, and will inure to the benefit of,
the parties hereto and their respective successors, permitted assigns, heirs,
and legal representatives.

Section 12.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.

Section 13.

Entire Agreement.  This Agreement contains the entire agreement of the parties
and embodies all the representations and warranties which have been made between
them with respect to the subject matter hereof.  All previous agreements or
understandings between the parties hereto with respect to its subject matter,
whether in writing or oral, are merged into this Agreement.

Section 14.

Severability.  In the event that any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein, unless the deletion of such provision or provisions would result in such
a material change so as to cause completion of the transactions contemplated
herein to be unreasonable.

[signature page follows]











3




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




COMPANY:

 

 

 

 

DAYBREAK OIL AND GAS, INC.

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name:  James F. Westmoreland

 

 

Title:  President and Chief Executive Officer

 

 

 

 

LENDER:

 

 

 

 

MAXIMILIAN RESOURCES LLC

 

 

 

 

 

 

 

By:

/s/ ZACH WEINER

 

 

Name: Zach Weiner

 

 

Title:  Portfolio Manager

 















































Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement

and Second Warrant Amendment




--------------------------------------------------------------------------------




EXHIBIT A

Conveyance of Overriding Royalty Interest



































--------------------------------------------------------------------------------




CONVEYANCE OF OVER RIDING ROYALTY INTEREST

THE STATE OF KENTUCKY

§

 

§ KNOW ALL PERSONS BY THESE PRESENTS:

COUNTY OF LAWRENCE

§




Grantor:

Daybreak Oil and Gas, Inc.

1101 North Argonne Road

Suite A 211

Spokane Valley, WA 99212




Grantee:

Maximilian Resources LLC

250 W. 55th Street

14th Floor

New York, NY 10019




Effective Date:

October 14, 2015

Daybreak Oil and Gas, Inc., a Washington corporation (“Grantor”), for $10.00 and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), does hereby GRANT, BARGAIN, SELL, CONVEY, ASSIGN,
TRANSFER, SET OVER, and DELIVER (the “Grant”) unto Maximilian Resources LLC, a
Delaware limited liability company (“Grantee”) a cost-free overriding royalty
interest (the “Overriding Royalty Interest”) in and to Grantor’s working
interest share of the oil, gas, and other hydrocarbons produced from the well
described in Exhibit A (the “Well”), effective as of 12:00 a.m. Louisville,
Kentucky time on October 14, 2015 (the “Effective Date”), in the percentage and
on the terms and conditions set forth below.

TO HAVE AND TO HOLD the Overriding Royalty Interest unto Grantee, its successors
and assigns, forever, subject to the matters set forth below.

This Grant is made and accepted expressly subject to the following terms and
conditions:

1.

The Overriding Royalty Interest is hereby granted, bargained, sold, conveyed,
assigned, transferred, set over, and delivered to Grantee, and Grantee shall own
and hold the Overriding Royalty Interest, in an amount equal to 1.5000% (as
subject to reduction as set forth in Section 2, below, the “Override
Percentage”) of the production of the Well attributable to Grantor’s working
interest in such Well, from the Effective Date through the total depletion of
the Well.

2.

Grantor and Grantee are parties to that certain Amended and Restated Loan and
Security Agreement, dated as of August 28, 2013, as amended (as the same has
been and may hereafter be amended from time to time, herein the “Loan
Agreement”), pursuant to which Grantee, as lender, extended certain credit and
other financial accommodations (the “Loans”) to Grantee, as borrower.  Grantor
and Grantee agree that, if Grantor repays the Loans on or prior to December 31,
2015, the Override Percentage shall be automatically be reduced to .7500%,
effective as of the date of such repayment.

3.

The Overriding Royalty Interest shall be paid to Grantee at the address for
Grantee set forth above, or such other address as Grantee shall notify Grantor
in writing.

4.

The Overriding Royalty Interest shall be paid in accordance with and in the same
manner as the terms and provisions of the assignments and conveyances in the
chain of title out of which the Overriding Royalty Interest arises. Grantee
shall be responsible for and bear all ad valorem, production, and severance
taxes chargeable against the Overriding Royalty Interest.














--------------------------------------------------------------------------------



5.

If Grantor owns a working interest, or similar interest, in any properties out
of which the Overriding Royalty Interest is derived, Grantor may conduct and
carry on, or may contract for, the exploration, development, maintenance and
operation of any such properties, in any manner it so desires, without regard to
the Overriding Royalty Interest and without any liability to Grantee. In
addition, Grantor may transfer and dispose of, and may take or omit to take any
other action with respect to, all or any of its interests from time to time in
any such manner. For the avoidance of doubt, (a) Grantor shall have no
obligation to conduct any drilling operations or take any other action upon or
with respect to any property subject to the Overriding Royalty Interest or lands
pooled therewith, or to continue to operate any well or to operate or maintain
in force or attempt to maintain in force any lease thereon, including by payment
of delay rentals, shut-in royalties, compensatory royalties or other payments or
by the drilling of any wells upon any such lease, or in any other manner, and
the extent and duration of all operations, as well as the preservation of any
such lease by delay rental payments or otherwise, shall be at the sole
discretion of Grantor, and (b) Grantor shall have the right at any time to
surrender, abandon or otherwise terminate any such lease or well in whole or in
part without any liability to Grantee.

6.

Grantor shall make all determinations with respect to the exploration,
development, maintenance and operation of any property subject to the Overriding
Royalty Interest using the same criteria (or criteria less favorable to the
property subject to the Overriding Royalty Interest) as it would use were such
property not subject to the Overriding Royalty Interest (that is, Grantor shall
not favor properties subject to the Overriding Royalty Interest over properties
not subject to the Overriding Royalty Interest when allocating Grantor’s
resources in the exploration, development, maintenance and operation of its
properties).

7.

Grantor makes no, and disclaims any, warranty of title or otherwise as to the
Overriding Royalty Interest. Grantee accepts the Overriding Royalty Interest
without warranty of title or otherwise. Grantor makes no, and disclaims any,
warranty of any kind, express or implied, as to the accuracy or completeness of
any data, information or estimates provided to Grantee by Grantor. Grantor makes
no, and disclaims any, warranty of any kind, express or implied, as to the
condition of any equipment, materials or facilities associated with the
Interests (or with any properties out of which the Interests or the Overriding
Royalty Interest are derived), including without limitation any warranty as to
merchantability or fitness for a particular purpose. Grantee acknowledges such
disclaimers.

8.

Grantor and its successors and assigns, hereby agree to execute and deliver to
Grantee, from time to time, such other and additional instruments and documents,
and to do all such other and further acts and things as may be necessary to more
fully and effectively grant, convey and assign the Overriding Royalty Interest
to Grantee.

9.

This Conveyance of Overriding Royalty Interest is binding upon and inures to the
benefit of Grantor and Grantee and their respective successors and assigns.

10.

Complete copies of this Grant including the entire Exhibit A hereto have been
retained by Grantor and Grantee.

11.

THIS CONVEYANCE OF OVERRIDING ROYALTY INTEREST SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE LAWS OF ANY OTHER STATE ARE
MANDATORILY APPLICABLE.

[Signature Page Follows]




















2







--------------------------------------------------------------------------------




[SIGNATURE PAGE TO CONVEYANCE OF OVERRIDING ROYALTY INTEREST]




IN WITNESS WHEREOF, each Party has caused this Conveyance of Overriding Royalty
Interest to be executed in its name and behalf and delivered on October 14,
2015, but to be effective as of the Effective Time.










GRANTOR:

 

 

 

 

DAYBREAK OIL AND GAS, INC., a Washington corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name:  James F. Westmoreland

 

 

Title:  President and Chief Executive Officer

 










STATE OF __________________________

 

)

 

 

) SS:

COUNTY OF ________________________

 

)

On the ______ day of _________________, in the year ____, before me, the
undersigned, personally appeared ___________________________________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is(are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity, and that by his/her/their signature(s) on the instrument, the
individual(s) or the person(s) upon behalf of which the individual(s) acted,
executed the instrument.
















 

NOTARY PUBLIC

[Seal]




(signatures continued on following page)























--------------------------------------------------------------------------------




[SIGNATURE PAGE TO CONVEYANCE OF OVERRIDING ROYALTY INTERESTS, CONT’D]










GRANTEE:

 

 

 

 

MAXIMILIAN RESOURCES LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ ZACH WEINER

 

 

Name:  Zach Weiner

 

 

Title:  Authorized Signatory

 










STATE OF __________________________

 

)

 

 

) SS:

COUNTY OF ________________________

 

)

On the ______ day of _________________, in the year ____, before me, the
undersigned, personally appeared ___________________________________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is(are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity, and that by his/her/their signature(s) on the instrument, the
individual(s) or the person(s) upon behalf of which the individual(s) acted,
executed the instrument.
















 

NOTARY PUBLIC

[Seal]





























--------------------------------------------------------------------------------




EXHIBIT A

Attached to and made a part of that certain Conveyance of Overriding Royalty
Interest




The App Energy H-33 well
































--------------------------------------------------------------------------------




EXHIBIT B

Amendment to Operating Agreement
































--------------------------------------------------------------------------------







AMENDMENT TO OPERATING AGREEMENT

This AMENDMENT TO OPERATING AGREEMENT (this “Agreement”) is made as of October
14, 2015, by and among DAYBREAK OIL AND GAS, INC., a Washington corporation
(“Daybreak”), and APP ENERGY, LLC, a Kentucky limited liability company (“App”).

WHEREAS, App and Daybreak are parties to that certain Operating Agreement dated
August 28, 2013 (the “Operating Agreement”) regarding the development of certain
oil and gas interests located in Lawrence County, Kentucky.

WHEREAS, App and Daybreak wish to amend the Operating Agreement as set forth
herein.

NOW THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 1.

Amendment to Operating Agreement.  The Operating Agreement is hereby amended as
follows, effective from and after the date hereof: the second paragraph of
Article VI(B)(2)(a) of the Operating Agreement is hereby deleted in its
entirety.

Section 2.

Further Assurances.  Each party hereto agrees to perform any and all further
acts and to execute and deliver any documents which may reasonably be necessary
to carry out the provisions of this Agreement.

Section 3.

Binding Effect.  This Agreement is binding on, and will inure to the benefit of,
the parties hereto and their respective successors, permitted assigns, heirs,
and legal representatives.

Section 4.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.

Section 5.

Entire Agreement.  This Agreement together with the Operating Agreement contains
the entire agreement of the parties and embodies all the representations and
warranties which have been made between them with respect to the subject matter
hereof.  All previous agreements or understandings between the parties hereto
with respect to its subject matter, whether in writing or oral, are merged into
this Agreement.

[signature page follows]





























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.







APP:

 

 

 

 

 

 

APP ENERGY, LLC

 

 

 

 

 

By:

Westside Exploration, LLC

 

Its:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN A. PIEDMONTE JR.

 

 

 

John A. Piedmonte, Jr.

 

 

Its:

Manager

 













DAYBREAK:

 

 

 

 

DAYBREAK OIL AND GAS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name:  James F. Westmoreland

 

 

Title:  President and Chief Executive Officer

 



































Signature Page to Amendment to Operating Agreement




--------------------------------------------------------------------------------







EXHIBIT C

Warrant Certificate
























































--------------------------------------------------------------------------------




NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT (I) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, PURSUANT TO
RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE
DISPOSITION OF SECURITIES, OR (III) UPON THE DELIVERY BY THE HOLDER TO THE
COMPANY OF AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL TO THE
COMPANY, STATING THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.”

EXERCISABLE ON OR BEFORE

5:00 P.M., NEW YORK TIME, August 28, 2018




No. W – 101415

6,550,281 Warrants

(Amends, supercedes and replaces

Nos. W – 082813,

W - 051914 and,

W - 052015)

 










WARRANT CERTIFICATE

This Warrant Certificate certifies that MAXIMILIAN RESOURCES LLC, a Delaware
limited liability company and successor-in-interest to Maximilian Investors LLC,
a Delaware limited liability company, or its registered assigns is the
registered holder of six million, five hundred fifty thousand, two hundred
eighty-one (6,550,281) Warrants to purchase, at any time from August 28, 2013
until 5:00 P.M.  New York City time on August 28, 2018 (“Expiration Date”) up to
six million, five hundred fifty thousand, two hundred eighty-one (6,550,281)
shares (“Shares”) of fully-paid and nonassessable common stock, no par value
(“Common Stock”), of Daybreak Oil and Gas, Inc., a Washington corporation (the
“Company”), at the initial exercise price, subject to adjustment in certain
events (the “Exercise Price”), of $0.04 per Share upon surrender of this Warrant
Certificate and payment of the Exercise Price at an office or agency of the
Company, but subject to the conditions set forth herein and in the Warrant
Agreement between the Company and the Subscriber therein dated as of August 28,
2013, as amended by that certain First Amendment to Warrant Agreement dated as
of February 14, 2014, that certain Second Amendment to Amended and Restated Loan
and Security Agreement and Warrant Amendment dated as of May 20, 2015 (as
amended, the “Warrant Agreement”) and that certain Third Amendment to Amended
and Restated Loan and Security Agreement and Warrant Amendment dated as of
October 14, 2015 (as amended, the “Warrant Agreement”).  Payment of the Exercise
Price may be made in cash, by certified or official bank check in New York
Clearing House funds payable to the order of the Company, or any combination of
cash or certified or official bank check, in accordance with paragraph 3 of the
Warrant Agreement.

No Warrant may be exercised after 5:00 P.M., New York City time, on the
Expiration Date, at which time all Warrants evidenced hereby, unless exercised
prior thereto, shall thereafter be void.

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued pursuant to the Warrant Agreement, which Warrant
Agreement is hereby incorporated by reference in and made a part of this
instrument and is hereby referred to in a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Company and the
holders (the words “holders” or “holder” meaning the registered holders or
registered holder) of the Warrants.











--------------------------------------------------------------------------------

The Warrant Agreement provides that upon the occurrence of certain events, the
Exercise Price and/or number of the Company’s securities issuable thereupon may,
subject to certain conditions, be adjusted.  In such event, the Company will, at
the request of the holder, issue a new Warrant Certificate evidencing the
adjustment in the Exercise Price and the number and/or type of securities
issuable upon the exercise of the Warrants; provided, however, that the failure
of the Company to issue such new Warrant Certificates shall not in any way
change, alter, or otherwise impair, the rights of the holder as set forth in the
Warrant Agreement.

Upon due presentment for registration of transfer of this Warrant Certificate at
an office or agency of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided herein and in the Warrant
Agreement, without any charge except for any tax, or other governmental charge
imposed in connection therewith.

Upon the exercise of less than all of the Warrants evidenced by this
Certificate, the Company shall forthwith issue to the holder hereof a new
Warrant Certificate representing such number of unexercised Warrants.

The Company may deem and treat the registered holder(s) hereof as the absolute
owner(s) of this Warrant Certificate (notwithstanding any notation of ownership
or other writing hereon made by anyone), for the purpose of any exercise hereof,
and of any distribution to the holder(s) hereof, and for all other purposes, and
the Company shall not be affected by any notice to the contrary.

All terms used in this Warrant Certificate which are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement.

[Remainder of page intentionally left blank]


























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed.







DAYBREAK OIL AND GAS, INC., a Washington corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name:  James F. Westmoreland

 

 

Title:  President and Chief Executive Officer

 





























--------------------------------------------------------------------------------




EXHIBIT D

Third Amendment to Loan and Security Agreement with App



































--------------------------------------------------------------------------------




THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is made
as of October 14, 2015, by and between DAYBREAK OIL AND GAS, INC., a Washington
corporation (the “Lender”), and APP ENERGY, LLC, a Kentucky limited liability
company (the “Company”).

WHEREAS, the Lender and the Company are parties to that certain Loan and
Security Agreement, dated as of August 28, 2013, as amended by that certain
First Amendment to Loan and Security Agreement dated as of August 21, 2014 and
that certain Second Amendment to Loan and Security Agreement (the “Second
Amendment”) dated as of May 20, 2015 (as the same has been and may hereafter be
amended from time to time, herein the “Loan Agreement”), pursuant to which the
Lender extended certain credit and other financial accommodations to the
Company.

WHEREAS, the Company and the Lender have agreed to certain modifications to the
Loan Agreement and the Loan (as defined in the Loan Agreement), as set forth
herein.

NOW THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 15.

Defined Terms.  Unless otherwise indicated, capitalized terms used and not
otherwise herein defined shall have the respective meanings ascribed thereto in
the Loan Agreement.

Section 16.

Modification to Required Monthly Payment.  The Loan Agreement is hereby amended
so that, with respect to the next four Payment Dates following the date of this
Agreement, the Required Monthly Payment shall be a payment equal to $37,500.
 For clarity, the reduced Required Monthly Payments referred to above will be
applied as described in Paragraph 1.8(e) in the Loan Agreement.  Further, the
parties acknowledge and agree that payments of $37,500 made in August and
September shall be applied as reduced Required Monthly Payments for such months,
respectively, as described above.  The Lender hereby waives any Event of Default
based on the Company’s failure prior to the date hereof to pay principal,
interest or Commitment Fees when due under the Loan Agreement.

Section 17.

Reduction of Interest Rate. Advances made on or after August 1, 2015 (other than
with respect to the App Deemed Advances, as defined below) shall accrue Regular
Interest of nine and eight tenths percent (9.8%).  For the avoidance of doubt,
the Commitment Fee shall remain unchanged.

Section 18.

Deemed Advances.

a.

The parties acknowledge that the Lender is a borrower pursuant to an Amended and
Restated Loan and Security Agreement with Maximilian Resources LLC, a Delaware
limited liability company, as lender (“Maximilian”), dated as of August 28,
2013, as amended on August 21, 2014 and May 20, 2015, and as is further being
amended in connection with this Agreement (as amended, the “Daybreak Loan
Agreement” and the amendment being entered into in connection with this
Agreement, the “Daybreak Third Amendment”), pursuant to which Maximilian has
extended to the Lender loans (the “Daybreak Loans”), a portion of which are used
to extend the Loans to the Borrower and another portion of which are used to
fund the Lender’s participation in the drilling and development of wells
pursuant to that certain Operating Agreement dated August 28, 2013 (the
“Operating Agreement”) by and between the Company and the Lender.  The Daybreak
Third Amendment provides for temporary reductions in monthly payments with
respect to the Daybreak Loans, which have allowed the Lender to temporarily
reduce the Required Monthly Payment pursuant to Section 2 above.  The Daybreak
Third Amendment provides that, for each reduced monthly payment, the portion of
the difference between what it pays Maximilian and what it would have been
required to pay Maximilian had the Daybreak Third Amendment not been entered
into, which portion would have been applied to the payment of interest or
commitment fees, shall be treated as an














--------------------------------------------------------------------------------

advance to the Lender under the Daybreak Loan Agreement.  Further, an additional
amount equal to twenty percent (20%) of the entire difference between what the
Lender pays Maximilian and what it would have been required to pay Maximilian
had the Daybreak Third Amendment not been entered into shall also be treated as
an advance to the Lender under the Daybreak Loan Agreement.  Each amount
described in this Section that is treated as an advance to the Lender is
referred to herein as, each, a “Deemed Advance” and, collectively, the “Deemed
Advances”.

b.

In consideration of the agreements contained herein, the Company and the Lender
agree that a percentage of each Deemed Advance shall be treated as an Advance
under the Loan Agreement made as of the time such amounts are deemed advanced to
the Lender under the Daybreak Loan Agreement (such Advances, the “App Deemed
Advances”) and added to the Drawn Amount, such percentage to be determined by
the Lender in good faith in its sole discretion, but generally as follows:  the
Lender shall allocate a percentage of each Deemed Advance as an App Deemed
Advance, which percentage shall be either 87.5% or 75%.  The percentage shall be
determined by the Lender based generally on the proportion of the expenditures
incurred by each party pursuant to the Operating Agreement, it being understood
that the Company shall bear 87.5% of such expenses with respect to the Planned
Wells (as hereinafter defined) and 75% of all other expenses.

Section 19.

Drilling and Development.  The Company and the Lender agree to continue to
engage in drilling and development efforts pursuant to the Operating Agreement,
including the drilling and development of the App Energy H-33 well and the next
unnamed well to be drilled thereafter (such two wells, the “Planned Wells”).
 With respect to the Planned Wells, notwithstanding anything to the contrary set
forth in the Operating Agreement or any other agreement between the Company and
the Lender, the Company agrees to fund on the Lender’s behalf one-half of the
Lender’s costs to participate in the Planned Wells (such one-half of the
Lender’s costs, the “Carry”).  The Lender agrees that as part of drilling the
App Energy H-33, certain operations have been or will be conducted that are
outside the scope of typical drilling and completion operations.  The Parties
agree that these operations are being conducted to benefit the Parties in the
future development of the leasehold.  Specifically, these operations include the
drilling and logging of the vertical portion of the Murray H-34 and the coring,
core analysis, and other mutually agreed to reporting of the App Energy H-33.
 The Parties agree that some of the costs involved in these operations are not
included in the Carry and, therefore the Lender agrees to pay its full share
(i.e., 25%) of any costs that are incurred in 1) operations related to coring
and analyzing the Berea formation; and, 2) operations involving the drilling and
logging the vertical well referred to as the Murray H-34.

Section 20.

Competitive Bids.  The Company shall cooperate in good faith with the Lender and
Maximilian to determine the minimum amount of financing needed to fund and
develop the Planned Wells.  In furtherance of the foregoing, the Company shall
submit each job required to be undertaken in the field with respect to the
Planned Wells up for competitive bid, and such competitive bids shall be
disclosed to the Lender and Maximilian and be subject to their prior approval
before acceptance.

Section 21.

Overriding Royalty Interest.  With respect to the App Energy H-33 well and the
next three wells to be drilled thereafter pursuant to the Operating Agreement
(provided, however, that if the App Energy H-34 well is further developed before
three other wells are drilled, it shall be considered one of such next three
wells), the Company shall, within thirty (30) days of drilling each well,
deliver to Maximilian with respect to such well a Conveyance of Overriding
Royalty Interest in substantially the form attached hereto as Exhibit A (the
“Override Agreement”). The overriding royalty interest shall be subject to a 50%
reduction, as set forth in each Override Agreement, if the Daybreak Loan Payoff
(as defined below) occurs on or prior to the Target Payoff Date (as defined
below).

Section 22.

Amendment to Operating Agreement.  The Company and the Lender shall enter into
an amendment to the Operating Agreement, in substantially the form attached
hereto as Exhibit B.

Section 23.

Refinancing.  The Company agrees that it shall cooperate with the Lender in the
Lender’s efforts to refinance the Daybreak Loans to allow it to repay in full
the Daybreak Loans (such event, the “Daybreak Loan Payoff”) on or prior to
December 31, 2015 (the “Target Payoff Date”).  If the Daybreak Loan Payoff
occurs on or prior to the Target Payoff Date, then, at the time of the Daybreak
Loan Payoff, the outstanding balance with respect to the Loan Agreement will be
reduced by an amount equal to one-half of the Carry.





2







--------------------------------------------------------------------------------



Section 24.

Sale and Forgiveness of Debt.  The Company grants to the Lender, for a period
beginning on the date of the Daybreak Loan Payoff through December 31, 2015, an
irrevocable, transferable option to purchase, in exchange for the forgiveness by
the Lender of the lesser of (a) the outstanding Obligations owing pursuant to
the Loan Agreement and (b) $6,000,000 in Obligations owing pursuant to the Loan
Agreement, a twenty-five percent (25%) working interest in the oil and gas
leases (the “Leases”) described on Exhibit C hereto (which interests the Company
acknowledges and agrees shall be freely assignable by the Lender); provided,
however, that if at the time of exercise of this option the outstanding
Obligations owing pursuant to the Loan Agreement are less than $6,00,000, then
the Lender agrees that it will pay to the Company $75,000 for each well drilled
and completed pursuant to the Operating Agreement following the date of the
exercise of the option until such amounts plus the amount of outstanding
Obligations forgiven under the Loan Agreement collectively total $6,000,000.
  Notwithstanding the foregoing, to the extent any portion of a Lease is part of
a drilling unit for wells that have been drilled prior to August 28, 2013
(“Previously Drilled Wells”), as identified on Exhibit C, with respect to the
portion of such Lease consisting of a five hundred foot radius around the
wellbore of a Previously Drilled Well (such portion, the “Partially Excluded
Portion”), the Company shall assign, sell, and convey to the Lender a
twenty-five percent (25%) working interest in a Partially Excluded Portion only
to the extent that the Company has since August 28, 2013 drilled, or in the
future drills, within such Partially Excluded Portion.

Section 25.

Further Assurances.  Each party hereto agrees to perform any and all further
acts and to execute and deliver any documents which may reasonably be necessary
to carry out the provisions of this Agreement.

Section 26.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflict of laws
rules.

Section 27.

Binding Effect; Third Party Beneficiaries.  This Agreement is binding on, and
will inure to the benefit of, the parties hereto and their respective
successors, permitted assigns, heirs, and legal representatives.  Maximilian is
expressly recognized as a third party beneficiary of this Agreement for purposes
of Sections 6 and 8.

Section 28.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.

Section 29.

Entire Agreement.  This Agreement contains the entire agreement of the parties
and embodies all the representations and warranties which have been made between
them with respect to the subject matter hereof.  All previous agreements or
understandings between the parties hereto with respect to its subject matter,
whether in writing or oral, are merged into this Agreement.

Section 30.

Severability.  In the event that any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein, unless the deletion of such provision or provisions would result in such
a material change so as to cause completion of the transactions contemplated
herein to be unreasonable.

Section 31.

Expenses.  The Company shall be liable for all of its out of costs and expenses
incurred in connection with this Agreement.  In addition, the Company and the
Lender shall equally split the Lender’s out of pocket, documented costs and
expenses (including, without limitation, legal fees) of preparation of this
Agreement and the Daybreak Third Amendment, which costs and expenses shall be
paid by the Company upon signing of this Agreement.

[signature page follows]

















3







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




COMPANY:

 

 

 

 

APP ENERGY, LLC

 

 

 

 

 

By:

Westside Exploration, LLC

 

Its:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN A. PIEDMONTE JR.

 

 

 

John A. Piedmonte, Jr.

 

 

Its:

Manager

 













LENDER:

 

 

 

 

DAYBREAK OIL AND GAS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name:  James F. Westmoreland

 

 

Title:  President and Chief Executive Officer

 


























Signature Page to Third Amendment to Loan and Security Agreement




--------------------------------------------------------------------------------













EXHIBIT A

Conveyance of Overriding Royalty Interest
































--------------------------------------------------------------------------------







CONVEYANCE OF OVERRIDING ROYALTY INTEREST

THE STATE OF KENTUCKY

§

 

§ KNOW ALL PERSONS BY THESE PRESENTS:

COUNTY OF LAWRENCE

§




Grantor:

App Energy, LLC

104 West Front St.

Monroe, MI  48161




Grantee:

Maximilian Resources LLC

152 West 57th Street

54th Floor

New York, New York 10019




Effective Date:

October 14, 2015

App Energy, LLC, a Kentucky limited liability company (“Grantor”), for $10.00
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), does hereby GRANT, BARGAIN, SELL, CONVEY, ASSIGN,
TRANSFER, SET OVER, and DELIVER (the “Grant”) unto Maximilian Resources LLC, a
Delaware limited liability company (“Grantee”) a cost-free overriding royalty
interest (the “Overriding Royalty Interest”) in and to Grantor’s working
interest share of the oil, gas, and other hydrocarbons produced from the well
described in Exhibit A (the “Well”), effective as of 12:00 a.m. Louisville,
Kentucky time on October 14, 2015 (the “Effective Date”), in the percentage and
on the terms and conditions set forth below.

TO HAVE AND TO HOLD the Overriding Royalty Interest unto Grantee, its successors
and assigns, forever, subject to the matters set forth below.

This Grant is made and accepted expressly subject to the following terms and
conditions:

12.

The Overriding Royalty Interest is hereby granted, bargained, sold, conveyed,
assigned, transferred, set over, and delivered to Grantee, and Grantee shall own
and hold the Overriding Royalty Interest, in an amount equal to 1.5000% (as
subject to reduction as set forth in Section 2, below, the “Override
Percentage”) of the production of the Well attributable to Grantor’s working
interest in such Well, from the Effective Date through the total depletion of
the Well.

13.

Grantee and Daybreak Oil and Gas, Inc., a Washington corporation (“Daybreak”)
are parties to that certain Amended and Restated Loan and Security Agreement,
dated as of August 28, 2013, as amended (as the same has been and may hereafter
be amended from time to time, herein the “Loan Agreement”), pursuant to which
Grantee, as lender, extended certain credit and other financial accommodations
(the “Loans”) to Daybreak, as borrower, which then enabled Daybreak to extend
credit and financial accommodations to Grantor.  Grantor and Grantee agree that,
if Daybreak repays the Loans on or prior to December 31, 2015, the Override
Percentage shall be automatically be reduced to .7500%, effective as of the date
of such repayment.

14.

The Overriding Royalty Interest shall be paid to Grantee at the address for
Grantee set forth above, or such other address as Grantee shall notify Grantor
in writing.














--------------------------------------------------------------------------------



15.

The Overriding Royalty Interest shall be paid in accordance with and in the same
manner as the terms and provisions of the assignments and conveyances in the
chain of title out of which the Overriding Royalty Interest arises. Grantee
shall be responsible for and bear all ad valorem, production, and severance
taxes chargeable against the Overriding Royalty Interest.

16.

If Grantor owns a working interest, or similar interest, in any properties out
of which the Overriding Royalty Interest is derived, Grantor may conduct and
carry on, or may contract for, the exploration, development, maintenance and
operation of any such properties, in any manner it so desires, without regard to
the Overriding Royalty Interest and without any liability to Grantee. In
addition, Grantor may transfer and dispose of, and may take or omit to take any
other action with respect to, all or any of its interests from time to time in
any such manner. For the avoidance of doubt, (a) Grantor shall have no
obligation to conduct any drilling operations or take any other action upon or
with respect to any property subject to the Overriding Royalty Interest or lands
pooled therewith, or to continue to operate any well or to operate or maintain
in force or attempt to maintain in force any lease thereon, including by payment
of delay rentals, shut-in royalties, compensatory royalties or other payments or
by the drilling of any wells upon any such lease, or in any other manner, and
the extent and duration of all operations, as well as the preservation of any
such lease by delay rental payments or otherwise, shall be at the sole
discretion of Grantor, and (b) Grantor shall have the right at any time to
surrender, abandon or otherwise terminate any such lease or well in whole or in
part without any liability to Grantee.

17.

Grantor shall make all determinations with respect to the exploration,
development, maintenance and operation of any property subject to the Overriding
Royalty Interest using the same criteria (or criteria less favorable to the
property subject to the Overriding Royalty Interest) as it would use were such
property not subject to the Overriding Royalty Interest (that is, Grantor shall
not favor properties subject to the Overriding Royalty Interest over properties
not subject to the Overriding Royalty Interest when allocating Grantor’s
resources in the exploration, development, maintenance and operation of its
properties).

18.

Grantor makes no, and disclaims any, warranty of title or otherwise as to the
Overriding Royalty Interest. Grantee accepts the Overriding Royalty Interest
without warranty of title or otherwise. Grantor makes no, and disclaims any,
warranty of any kind, express or implied, as to the accuracy or completeness of
any data, information or estimates provided to Grantee by Grantor. Grantor makes
no, and disclaims any, warranty of any kind, express or implied, as to the
condition of any equipment, materials or facilities associated with the
Interests (or with any properties out of which the Interests or the Overriding
Royalty Interest are derived), including without limitation any warranty as to
merchantability or fitness for a particular purpose. Grantee acknowledges such
disclaimers.

19.

Grantor and its successors and assigns, hereby agree to execute and deliver to
Grantee, from time to time, such other and additional instruments and documents,
and to do all such other and further acts and things as may be necessary to more
fully and effectively grant, convey and assign the Overriding Royalty Interest
to Grantee.

20.

This Conveyance of Overriding Royalty Interest is binding upon and inures to the
benefit of Grantor and Grantee and their respective successors and assigns.

21.

Complete copies of this Grant including the entire Exhibit A hereto have been
retained by Grantor and Grantee.

22.

THIS CONVEYANCE OF OVERRIDING ROYALTY INTEREST SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE LAWS OF ANY OTHER STATE ARE
MANDATORILY APPLICABLE.

[Signature Page Follows]








2







--------------------------------------------------------------------------------




[SIGNATURE PAGE TO CONVEYANCE OF OVERRIDING ROYALTY INTEREST]




IN WITNESS WHEREOF, each Party has caused this Conveyance of Overriding Royalty
Interest to be executed in its name and behalf and delivered on October 14,
2015, but to be effective as of the Effective Time.







GRANTOR:

 

 

 

 

APP ENERGY, LLC

 

 

 

 

 

By:

Westside Exploration, LLC

 

Its:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN A. PIEDMONTE JR.

 

 

 

John A. Piedmonte, Jr.

 

 

Its:

Manager

 










STATE OF __________________________

 

)

 

 

) SS:

COUNTY OF ________________________

 

)

On the ______ day of _________________, in the year ____, before me, the
undersigned, personally appeared ___________________________________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is(are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity, and that by his/her/their signature(s) on the instrument, the
individual(s) or the person(s) upon behalf of which the individual(s) acted,
executed the instrument.










 

NOTARY PUBLIC

[Seal]




(signatures continued on following page)




















--------------------------------------------------------------------------------




[SIGNATURE PAGE TO CONVEYANCE OF OVERRIDING ROYALTY INTERESTS, CONT’D]







GRANTEE:

 

 

 

 

MAXIMILIAN RESOURCES LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ ZACH WEINER

 

 

Name:  Zach Weiner

 

 

Title:  Authorized Signatory

 










STATE OF __________________________

 

)

 

 

) SS:

COUNTY OF ________________________

 

)

On the ______ day of _________________, in the year ____, before me, the
undersigned, personally appeared ___________________________________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is(are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity, and that by his/her/their signature(s) on the instrument, the
individual(s) or the person(s) upon behalf of which the individual(s) acted,
executed the instrument.










 

NOTARY PUBLIC

[Seal]









































--------------------------------------------------------------------------------




EXHIBIT A

Attached to and made a part of that certain Conveyance of Overriding Royalty
Interest




The App Energy H-33 well





























--------------------------------------------------------------------------------




EXHIBIT B

Amendment to Operating Agreement





























--------------------------------------------------------------------------------







AMENDMENT TO OPERATING AGREEMENT

This AMENDMENT TO OPERATING AGREEMENT (this “Agreement”) is made as of October
14, 2015, by and among DAYBREAK OIL AND GAS, INC., a Washington corporation
(“Daybreak”), and APP ENERGY, LLC, a Kentucky limited liability company (“App”).

WHEREAS, App and Daybreak are parties to that certain Operating Agreement dated
August 28, 2013 (the “Operating Agreement”) regarding the development of certain
oil and gas interests located in Lawrence County, Kentucky.

WHEREAS, App and Daybreak wish to amend the Operating Agreement as set forth
herein.

NOW THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 1.

Amendment to Operating Agreement.  The Operating Agreement is hereby amended as
follows, effective from and after the date hereof: the second paragraph of
Article VI(B)(2)(a) of the Operating Agreement is hereby deleted in its
entirety.

Section 2.

Further Assurances.  Each party hereto agrees to perform any and all further
acts and to execute and deliver any documents which may reasonably be necessary
to carry out the provisions of this Agreement.

Section 3.

Binding Effect.  This Agreement is binding on, and will inure to the benefit of,
the parties hereto and their respective successors, permitted assigns, heirs,
and legal representatives.

Section 4.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.

Section 5.

Entire Agreement.  This Agreement together with the Operating Agreement contains
the entire agreement of the parties and embodies all the representations and
warranties which have been made between them with respect to the subject matter
hereof.  All previous agreements or understandings between the parties hereto
with respect to its subject matter, whether in writing or oral, are merged into
this Agreement.

[signature page follows]























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




APP:

 

 

 

 

 

 

APP ENERGY, LLC

 

 

 

 

 

By:

Westside Exploration, LLC

 

Its:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN A. PIEDMONTE JR.

 

 

 

John A. Piedmonte, Jr.

 

 

Its:

Manager

 













DAYBREAK:

 

 

 

 

DAYBREAK OIL AND GAS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name:  James F. Westmoreland

 

 

Title:  President and Chief Executive Officer

 





























Signature Page to Amendment to Operating Agreement




--------------------------------------------------------------------------------




EXHIBIT C

Oil and Gas Leases Subject to Working Interest Assignment Option

































